DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Yu, US 2017/0236746.
Claim 1: Yu discloses
a substrate (8); 
an interconnect layer that comprises a transistor (150) provided on the substrate and a first interconnect (283) electrically coupled to the transistor and provided above the transistor; 
a layer stack that is provided above the interconnect layer and comprises conductive layers (146) stacked with an insulation layer (132) interposed between two of conductive layers of each pair of conductive layers; 
and a first silicon nitride layer (12) provided between the interconnect layer and the layer stack.
Yu does not explicitly state what material layer 12 is made of. However, claim 132 is made of, among other potential materials, silicon nitride ([0059]: “Insulating materials that can be employed for the first insulating layers 132 include … silicon nitride”). Layer 12 is illustrated by Yu with the same shading as layer 132, which is a typical method in patent drawings, particularly in semiconductor applications, to indicate structures made of the same material. Furthermore, it would have been obvious to have formed layer 12 of the same material as 132 in order to integrate the formation of layer 12 into the same process used to form the stack 132/142 above it. 
2. The device according to claim 1, further comprising a first contact (26) that extends in the layer stack and in the first silicon nitride layer in a stacking direction of the layer stack and is electrically coupled to the first interconnect (FIG. 11). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Cui, US 10,304,852. Alternatively claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cui.
Claim 1: Cui discloses
a substrate (8); 
an interconnect layer that comprises a transistor (750) provided on the substrate and a first interconnect (784) electrically coupled to the transistor and provided above the transistor; 
a layer stack that is provided above the interconnect layer and comprises conductive layers (146) stacked with an insulation layer (132) interposed between two of conductive layers of each pair of conductive layers; 
and a first silicon nitride layer (788) provided between the interconnect layer and the layer stack.
Claim 2: Cui discloses a first contact (588) that extends in the layer stack and in the first silicon nitride layer in a stacking direction of the layer stack and is electrically coupled to the first interconnect (FIG. 28A).
Claim 3: Cui discloses 
a first metal layer (588) continuously extending in the layer stack and in the first silicon nitride layer in the stacking direction; 
a second silicon nitride layer (586) provided between the first metal layer and the layer stack and between the first metal layer and the first silicon nitride layer; 
and a first silicon oxide layer (270) provided between the second silicon nitride layer and the layer stack:

    PNG
    media_image1.png
    210
    397
    media_image1.png
    Greyscale

Claim 4: the first contact further comprises a third silicon nitride layer (586) provided on the first metal layer.

5. The device according to claim 2, further comprising a second silicon oxide (280) layer provided above the layer stack and containing impurities, wherein the first contact comprises: 
a first metal layer (588) continuously extending in the second silicon oxide layer, in the layer stack, and in the first silicon nitride layer in the stacking direction; 
a second silicon nitride layer (586) provided between the first metal layer and the second silicon oxide layer, between the first metal layer and the layer stack, and between the first metal layer and the first silicon nitride layer; 
and a first silicon oxide layer (270) provided between the second silicon nitride layer and the layer stack.
Note that while Cui does not explicitly disclose the material of 280, analogous material 180 is silicon oxide (col. 39 ll. 44-47), and those in the art would have understood that layer 280 would also be silicon oxide. Alternatively, this would have suggested to those in the art that layer 280 is silicon oxide. 
Note on second silicon oxide layer containing impurities: Cui col. 39 ll. 50-52 states that “the inter-tier dielectric layer 180 can include phosphosilicate glass.” Phosphsilicate glass contains silica (silicon oxide) and dopants including phosphorus. Alternatively, all semiconductor materials contain some level of impurities and the level of impurity is not specified in the claim. 
Claim 6: the impurities comprise at least one of phosphorus, carbon, arsenic, or argon.
Claim 7: Cui discloses a fourth silicon nitride layer (486) provided around the layer stack, wherein a lower end of the fourth silicon nitride layer is connected to the first silicon nitride layer (FIG. 28A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/PETER BRADFORD/Primary Examiner, Art Unit 2897